Per Curiam.

We think that it was within the power of the Supreme Court to issue the order appealed from, whether or not under section 330 of the Election Law. It would seem, however, that the matter lay in the administrative rather than in the judicial realm and that resort to the court should not have been necessary. If it is necessary for the adequate preparation of objections to petitions that the board of elections remain open after regular office hours, the board at its own direction should make such provision for staying open as the exigencies may require. Furthermore, during any period that the offices of the board of elections are open, its facilities should be made equally available to all, or at least to all similarly situated or interested in the same contest. It follows that any court order requiring the board of elections to remain open after usual hours should not be confined to making the facilities available to the petitioner alone.
While we have made corrective suggestions for future reference, we do not think that the vacation of the present order is dictated or that we would be warranted in directing a suppression of the evidence obtained pursuant to the order.
The order appealed from should be affirmed, without costs.
Peck, P. J., Botein, Frank and Valente, JJ., concur.
Order unanimously affirmed.